Citation Nr: 1802902	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  11-26 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from June 1961 to December 1961, with additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In June 2012 the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

This claim was most recently before the Board in September 2016, at which time it was remanded for further development, to include a new VA examination.  As the September 2016 remand directives have been substantially complied with, the claim has now returned to the Board for further appellate action.  Stegall v. West, 11 Vet. App. 268.

The Board notes that the Veteran currently has an appeal pending for entitlement to an increased rating for a lumbar spine disability and right lower extremity radiculopathy.  However, on the Veteran's November 2016 VA Form 9 Substantive Appeal, the Veteran indicated that he wished to have a videoconference hearing on these issues.  To date, the Veteran has not yet been afforded a hearing on these issues, and therefore, they are not before the Board at this time. 


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise as to whether or not his current cervical spine disability, diagnosed as cervical disc disease, had its onset in service. 


CONCLUSION OF LAW

The criteria for establishing service connection for a cervical spine disability, to include cervical disc disease, have been met.  38 U.S.C. §§ 1101, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103(A) (2012); 38 C.F.R. § 3.159 (2017).  However, as the Board is granting the Veteran's claim for service connection for a cervical spine disability, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  Service Connection

The Veteran and his representative assert that service connection for a cervical spine disability is warranted because the condition had its onset during his time of active duty service and has continued since. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that the Veteran has been diagnosed with and treated for cervical disc disease.  Accordingly, the first element for establishing service connection has been met. 

With respect to the second element, the Board notes that the Veteran's service-treatment records are silent for any in-service treatment or diagnosis of a cervical spine disability. However, the absence of documented treatment in service is not fatal to a service connection claim.  A veteran is competent to report that which he perceives through his symptoms, which in this case, would include fatigue and awakening during the night.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has consistently reported throughout his medical evaluations and sworn testimony that his cervical spine pain began during a fall in active duty service and that he did not seek treatment at the time because he did not want to upset his Sergeant.  See, June 2012 hearing transcript; post-service private treatment records dated August 1997, July 2003, June 2006, May 2011, January 2014; January 2017 VA examination.  As stated above, the Board notes that symptoms of a cervical spine disability, such as chronic pain, are capable of lay observation and as the Veteran has been consistent with his statements, the Board finds them to be credible and of significant probative value. 

The record also contains competent medical evidence corroborating the Veteran's assertion that his current cervical disc disease began during a fall while he was on active duty service and has continued since.  Specifically, the Veteran was examined by a private physician in May 2011.  Following a review of the Veteran's claims file and a physical examination of the Veteran, the examiner noted that while it was difficult to determine if the Veteran's current cervical disc disease was a result of the in-service fall or later injuries that the Veteran experienced to his neck and back, overall, the examiner concluded that it is at least as likely as not that the injuries in service resulted in his current neck condition.   See, private treatment record dated May 2011.  As this opinion was rendered following a review of the Veteran's claims file, private medical records, and after an in-person examination, the Board has assigned this opinion with high probative value. 

The Board notes that the Veteran was afforded with a VA examination in March 2014, an addendum opinion in August 2014, and an additional addendum opinion in January 2017 with respect to his cervical spine disability.  While the Board has considered those opinions, it has assigned them with low probative value.  Specifically, the March 2014 and August 2014 VA examiner based the negative opinion on the lack of a documented in-service injury, and is therefore inadequate.  See, March 2014 VA examination and August 2014 VA medical opinion.  The January 2017 examiner again based his opinion on a lack of documented in-service injury and opined that the May 2011 private medical opinion was contradictory.  See, January 2017 VA medical opinion.  As previously noted, an examination is inadequate if the basis for the conclusion is the absence of a documented in-service injury.  

Therefore, the Board finds that the competent evidence of record is at least in equipoise.  Accordingly, under these circumstances, and granting the Veteran the benefit of the doubt in this matter, the Board finds that service connection for cervical disc disease is warranted because the disability had its onset while the Veteran was on active duty service.  38 U.S.C.A. §§ 1101, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for cervical disc disease is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


